 Case 2:17-cr-00587-JMA Document 84 Filed 04/16/19 Page 1 of 2 PageID #: 335

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

JJD:LTG/JLG                                      610 Federal Plaza
F. #2018R00279                                   Central Islip, New York 11722



                                                 April 16, 2019


By Federal Express and ECF

Larry H. Krantz, Esq.
Krantz & Berman LLP
747 Third Avenue, 32nd Floor
New York, NY 10017

Alan M. Vinegrad, Esq.
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405


                Re:   United States v. Christopher McPartland and Thomas J. Spota
                      Criminal Docket No. 17-587 (JMA)

Dear Counsel:

               Enclosed please find two discs, stamped with control numbers 17 and 18,
which contain documents and materials obtained from the Suffolk County District Attorney’s
Office (“SCDAO”) pertaining to the interception of
                         cellular telephone,
            Such materials include the recordings and “linesheets” from the wiretap
interceptions (collectively stamped            –000001, and contained on disc 17) as well as
court orders authorizing, and extending, the interceptions, and the supporting affidavits
(stamped               000002 through             –000396, contained on disc 18).
 Case 2:17-cr-00587-JMA Document 84 Filed 04/16/19 Page 2 of 2 PageID #: 336



              These materials are being produced pursuant to the terms of the parties’ March
19, 2019 Stipulation and Order (the “SCDAO Protective Order”), and pursuant to a March
22, 2019 share order with the SCDAO.



                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/
                                                 John J. Durham
                                                 Lara Treinis Gatz
                                                 Justina L. Geraci
                                                 Assistant U.S. Attorneys
                                                 (631) 715-7851/-7913/-7835


Enclosures.

cc:    Clerk of the Court (JMA) (by ECF) (redacted) (without enclosures)




                                             2
